Citation Nr: 0806496	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-40 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from January 1973 
to January 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

By a November 2007 Board remand, the RO was instructed to 
obtain a VA nexus opinion regarding the veteran's claim for 
entitlement to service connection for hepatitis C.  The Board 
remand contained specific instructions regarding the required 
medical opinion.  It appears that the AMC ordered an opinion, 
but prematurely returned the claims file without obtaining 
the requested opinion or associating the opinion with the 
claims file.  Such development must be completed before an 
appellate decision can be made.  RO compliance with a remand 
is not discretionary and where the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As indicated in the November 2007 Board decision, remand was 
required regarding the claim for entitlement to service 
connection for hepatitis C because the examination of record 
was insufficient upon which to base an appellate decision.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information).

May 1974 service medical records assessed an upper 
respiratory infection and possible or rule out hepatitis.  A 
July 2005 VA liver examination was conducted upon a review of 
the claims file.  The veteran reported that in 1975 he was 
put on bedrest and confined to his barracks for 1 to 2 weeks 
due to hepatitis.  The veteran reported that his liver 
enzymes were elevated, and that a few months prior to 
becoming sick, he used IV heroin one time.  The examiner 
opined that the risk factor of IV heroin was the most likely 
cause of his hepatitis C, but then opined that it was at 
least as likely as not that the veteran's current hepatitis C 
was related to his symptoms during service.  It isn't clear 
whether the VA examiner opined that the veteran's current 
hepatitis C was related to heroin use during service or the 
symptoms experienced by the veteran in 1974.  Accordingly, 
remand is required for a clarifying opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must request an opinion from 
the same VA examiner who conducted the 
July 2005 examination, regarding whether 
the veteran's currently diagnosed 
hepatitis C is related to active military 
service or to the veteran's reported drug 
use.  The examiner must provide supporting 
rationale.  If the examiner determines 
that a new examination is required, one 
must be conducted.  If the same examiner 
is not available, the RO must afford the 
veteran a new comprehensive examination to 
determine the nature and etiology of the 
veteran's hepatitis C.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether the veteran's hepatitis C is 
related to active military service or 
related to the veteran's reported drug 
use.  A complete rationale for any opinion 
expressed must be included in the 
examination report.  If the examiner finds 
that the veteran's hepatitis C is more 
likely than not due to his reported drug 
use, a supporting opinion must be 
provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



